Citation Nr: 0803689	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-02 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a lower back 
disorder, claimed as secondary to pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel







INTRODUCTION

The veteran had active service from June 1964 to July 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The claims for service connection for 
pes planus and lower back condition secondary to pes planus 
were denied by the RO in September 2003.  Both claims were 
denied again by the RO in a de novo readjudication on June 
2006.  The case is now before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that a pre-existing condition of pes 
planus was made worse during service.  The veteran's pre-
induction medical exam in April 1964 discloses a condition of 
pes planus prior to the start of service.  A service medical 
treatment record dated in January 1965 reflects that the 
veteran was treated for pain associated with excessive use of 
his feet.  

The Board finds that additional development of information is 
required.  The veteran has submitted a statement from his 
chiropractor dated in August 2004 in which he opines that the 
pes planus was aggravated by the day-to-day activities of 
military service.  However, the actual treatment records from 
the chiropractor have not been presented.  It is important to 
obtain the chiropractic treatment records regarding the 
veteran's feet as the written statement from the chiropractor 
does not contain any specific examination findings to show 
that pes planus currently exists.
The Board also notes that a VA medical examination from July 
2003 contains statements from the VA physician where he 
states that the veteran has "excellent arches bilaterally" 
and no tenderness along the spring ligament or arches while 
also stating that the veteran has no significant pes planus.  
A statement such as "no significant pes planus" leaves open 
the possibility that the veteran has mild pes planus, and 
seems to be inconsistent with the normal findings on the 
examination.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  In light of this, the Board concludes that 
another exam is warranted for the purpose of obtaining a more 
definitive opinion.

Furthermore, if additional chiropractic records are obtained 
showing that the veteran does suffer from a condition of pes 
planus, such evidence might alter the examiner's opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make appropriate efforts 
to obtain the chiropractic treatment 
records.  

2.  The veteran should be afforded another 
examination at a VA facility to determine 
whether he has a condition of pes planus 
by taking x-rays of his feet while 
standing.  The subsequent diagnosis should 
be definitive as to leave no doubt as to 
the veteran's condition as it pertains to 
his feet.  The post service treatment 
evidence does not lead to a definitive 
conclusion with respect to the condition 
of the veteran's feet.  A definitive 
medical opinion as to whether the veteran 
currently has pes planus is needed.  If a 
current pes planus disability is found, 
the examiner should offer an opinion 
regarding whether pes planus was 
aggravated by service, whether there was 
an increase in the underlying disability.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for pes planus.  If 
the pes planus claim is granted, then the 
RO should readjudicate the claim for 
service connection for a low back disorder 
claimed as secondary to pes planus.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are to be remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

                                      
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

